Citation Nr: 0305634	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955, and from February 1956 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for bilateral hearing loss.  By rating 
action of January 1999, the RO confirmed the denial of an 
increased rating for bilateral hearing loss.  In February 
2001, the veteran testified at a hearing before a member of 
the Board.

This case was before the Board in March 2001 when it was 
remanded for additional development.  


FINDING OF FACT

Audiometric test results from VA examinations in August 1998 
and July 2001 reflect left ear hearing acuity corresponding 
to a numeric designation no worse than I and right ear 
hearing acuity corresponding to a numeric designation of XI.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.85, 4.86, Table 
VI, Table VII (Diagnostic Code 6101) (1998); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.85, 4.86(a), Table VI, Table VIa, Table 
VII (Diagnostic Code 6100) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran's service-connected bilateral 
hearing loss is currently evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.85 (1998), 38 C.F.R. 
§§ 4.85, 4.86 (2002).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(May 11, 1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral hearing loss.  The United States Court of 
Appeals for Veterans Claims has held that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless Congress and/or the VA Secretary 
provide otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The regulatory criteria of Diagnostic Code 
6100 may be applied prospectively, but the statutory changes 
established in June 1999 may only be applied from that date 
forward.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.  The Board notes that the RO has evaluated the 
veteran's claim using both the old and the new criteria with 
notice provided to the veteran in a July 1999 statement of 
the case (SOC).  Accordingly, there is no prejudice to the 
veteran in the Board's adjudication of the claim under both 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2002).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2002).  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment do apply in the veteran's case 
because the evidence shows that he had puretone thresholds at 
each of the four specified frequencies of 55 decibels or more 
in the right ear, as evidenced by audiometric testing 
conducted by VA in July 2001.  38 C.F.R. § 4.86 (2002).  In 
this regard, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz 
(Hz)) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (2002).  

The second new provision of 38 C.F.R. § 4.86(b) provides that 
when the puretone threshold is 30 decibels or less at 1,000 
Hz, and 70 decibels or more at 2,000 Hz, Table VI or Table 
VIa is to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2002).  The Board notes that 
this provision does not apply to the veteran's case because 
his bilateral hearing loss does not fit within this 
provision.

In the veteran's case, audiometric testing conducted by VA in 
August 1998 revealed puretone thresholds of 95, 85, 80, and 
95 decibels in the right ear, and 35, 25, 45, and 55 decibels 
in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  The average puretone threshold is 88.75 in the 
right ear and 40 in the left ear.  Speech recognition ability 
was 32 percent in the right ear, and 100 percent in the left 
ear.  Applying these test results to 38 C.F.R. § 4.85, Table 
VI (1998), the veteran has a numeric designation of XI for 
the right ear, and a numeric designation of I for the left 
ear, resulting in a finding that an increase in the currently 
assigned 10 percent is not warranted.  This is so because, 
when considering Table VII with a numeric designation of XI 
for the right ear, and I for the left ear, the veteran is 
only entitled to a 10 percent rating, 38 C.F.R. § 4.85 
(Diagnostic Code 6101) (1998).  

The record indicates that the veteran underwent a VA auditory 
brain (evoked) responses (ABR) examination in October 1998 
because his right ear hearing was so much worse than his left 
one.  The ABR results did not show any change in the 
veteran's hearing loss.  It was noted that there were no 
identifiable waves obtained in the right ear, which was 
probably due to the severe to profound nature of the hearing 
loss in the right ear.

Audiometric testing conducted by VA in July 2001 revealed 
puretone thresholds of 90, 80, 75, and 85 decibels in the 
right ear, and 40, 30, 50, and 55 decibels in the left ear, 
at 1000, 2000, 3000, and 4000 Hz, respectively.  The average 
puretone threshold is 82.5 in the right ear and 43.5 in the 
left ear.  Speech discrimination score was 24 percent in the 
right ear, and 96 percent in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85, Table VI (1998), the 
veteran has a numeric designation of XI for the right ear, 
and a numeric designation of I for the left ear, resulting in 
a finding that an increase in the currently assigned 10 
percent is not warranted.  This is so because, when 
considering Table VII with a numeric designation of XI for 
the right ear, and I for the left ear, the veteran is only 
entitled to a 10 percent rating, 38 C.F.R. § 4.85 (Diagnostic 
Code 6101) (1998).  The same results are obtained by applying 
the results to 38 C.F.R. § 4.85, Table VI, Table VII 
(Diagnostic Code 6100) (2002).  Additionally, as is apparent 
from the results set out above, the veteran has thresholds of 
55 or greater in each of the specified frequencies for his 
right ear.  Consequently, 38 C.F.R. § 4.86 is for 
application.  Nevertheless, application of 38 C.F.R. § 4.86 
is not beneficial to the veteran as it results in a lower 
roman numeral designation of VII in the right ear using Table 
VIa, which the Board notes would only provide for a 
noncompensable (zero) percent rating under either set of 
rating criteria.  

As explained above, both the August 1998 and July 2001 VA 
examination findings reflect that, for VA rating purposes, 
the veteran has level XI hearing in the right ear and no 
worse than level I hearing in the left ear.  The point where 
these hearing levels intersect, on Table VII, results in a 10 
percent rating under either old or new criteria.  

The Board acknowledges that correspondence from a private 
physician in January 2001 and the results of private 
audiograms conducted in June 1999 and January 2001 were 
associated with the claims folders.  The Board notes that the 
rating schedule provides that an examination to gauge hearing 
impairment for VA purposes "must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test."  38 C.F.R. § 4.85(a).  The regulation makes the use of 
the Maryland CNC word list mandatory for VA purposes.  The 
Board is not at liberty to consider evidence for purposes of 
evaluating hearing loss that does not comply with the 
provisions of the rating schedule; VA is not free to ignore 
its own regulations.  Fugere v. Derwinski, 1 Vet. App. 103, 
108 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992); see Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994), citing 
Maryland Casualty Co. v. United States, 251 U.S. 342, 349 
(1920) (valid regulations have the full force and effect of 
statute law).  The use of the same testing techniques ensures 
uniformity of results in evaluating the service-connected 
hearing loss of all veterans so situated.

Moreover, although the Board recognizes the veteran's 
complaints regarding difficulties due to bilateral hearing 
loss, the Board is constrained by VA rating criteria.  
Consequently, for the reasons set out above, the Board finds 
that the preponderance of the evidence is against his claim 
for a rating higher than 10 percent.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule is not applicable; therefore, the claim must 
be denied.  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for bilateral hearing loss on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected bilateral hearing loss problems are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for his 
bilateral hearing loss, or that there has been any 
significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected bilateral hearing 
loss.  Therefore, the Board concludes that a remand to the RO 
for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of November 1998 and January 
1999; SOC issued in July 1999; and supplemental statements of 
the case issued in April 2002 and November 2002, which 
informed him of the applicable law and regulations.  The 
record also reflects that the veteran was notified by the RO 
in a May 2001 letter of changes brought about by the VCAA.  
The record shows that the RO has notified the veteran of the 
evidence necessary to substantiate the claim, and he was 
given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence would be obtained by the veteran, and 
which evidence would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in August 1998 and July 2001, and VA examiners 
made findings as to the severity of the veteran's service-
connected bilateral hearing loss.  An additional examination 
or medical opinion being unnecessary, the Board finds that 
the RO has satisfied the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An increased rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

